Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159531                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  LEOLA ROBERTSON, Personal Representative                                                                   Brian K. Zahra
  of the ESTATE OF MARTEL ROBERTSON,                                                                   Richard H. Bernstein
              Plaintiff-Appellee,                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159531
                                                                    COA: 337961
                                                                    Wayne CC: 15-010455-NI
  LADARIUS DEANGELO JOHNSON,
           Defendant,
  and

  U-HAUL CO. OF MICHIGAN, a/k/a 2013
  U-HAUL TITLING 1, LLC,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 22, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE the judgment of the Court of Appeals. Whether
  the plaintiff has stated a viable claim against defendant U-Haul Co. of Michigan (U-Haul),
  and if so the basis for that claim, cannot be reviewed on appeal where the complaint itself
  fails to make any allegations or state any claim against U-Haul. Under these circumstances,
  U-Haul was entitled to summary disposition. See MCR 2.116(C)(8), (I)(1). We therefore
  REVERSE the April 10, 2017 judgment of the Wayne Circuit Court and REMAND this
  case to that court for entry of an order granting summary disposition to U-Haul, without
  prejudice to the plaintiff’s opportunity to amend the complaint pursuant to
  MCR 2.116(I)(5).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 25, 2020
         b0324p
                                                                               Clerk